COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00084-CV


JEFFREY MANN                                                       APPELLANT

                                       V.

DENTON COUNTY, PAUL                                                APPELLEES
JOHNSON, CHARLES ORBISON,
BRIAN WOLFE, HARDY BURKE,
SAM MOONEY, AND PATTIE
BIFFAR


                                    ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 15-09620-393

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jeffrey Mann attempts to appeal from the 393rd District Court of

Denton County’s orders that dismissed his case with prejudice with regard to the




      1
      See Tex. R. App. P. 47.4.
“Individual Denton County Defendants” and transferred his suit to the 211th

District Court of Denton County and other oral rulings by the trial court.

      On March 24, 2016, and again on April 12, 2016, we notified Appellant that

we were concerned that we lacked jurisdiction over the appeal from the orders

and rulings listed in his notice of appeal because they did not appear to be final

judgments or appealable interlocutory orders. We warned Appellant that unless

he or any party desiring to continue the appeal filed a response showing grounds

for continuing the appeal—in our first letter, by April 4, 2016; in our second letter,

by April 22, 2016; and in our April 14, 2016 order granting his request for an

extension of time to respond, by May 2, 2016—we would dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3.

      Having confirmed with the trial court clerk that there is still no final

judgment in this case and having received no response from Appellant, we

dismiss the appeal for want of jurisdiction.2 See Tex. R. App. P. 42.3(a), 43.2(f).



                                                    /s/ Bonnie Sudderth
                                                    BONNIE SUDDERTH
                                                    JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DELIVERED: June 16, 2016




     In light of our disposition above, Appellant’s motion to abate is DENIED
      2

AS MOOT.


                                          2